 
August 14, 2015
 
Michael Marckx
c/o Spy, Inc.
2070 Las Palmas Drive
Carlsbad, CA 92011
 
Re:
Separation and Consulting Agreement



 
Dear Michael:

 
This letter sets forth the terms of the separation and consulting agreement
(this “Agreement”) that Spy, Inc. (the “Company”) is offering to you in
connection with your separation from the Company and the Board of Directors of
the Company, and relinquishing your executive officer titles with the Company.
 
1.               Separation Date. You agree and acknowledge that, effective
August 14, 2015 (the “Separation Date”), you will no longer serve as a director
on the Board of Directors of the Company, and will relinquish your title as the
Company’s Chief Executive Officer, and any other officer positions currently
held with the Company, consistent with the Company’s intention not to renew your
Amended and Restated Executive Employment Agreement, dated October 31, 2011, as
amended on December 15, 2011 and October 16, 2012 (together, the “Employment
Agreement”), beyond its termination date, December 15, 2015 (the “Termination
Date”).   Notwithstanding the above, you will continue to provide services to
the Company as specifically requested by the Chairman of the Board of the
Company (“Chairman”), through the Termination Date, and such services will be
provided by you from your home office, beginning September 15, 2015, unless
otherwise requested by the Chairman.   The Company and you acknowledge and agree
that your Employment Agreement, will continue in full force and effect through
the Termination Date.  You further agree and acknowledge that the circumstances
of your separation as provided hereunder do not qualify as “termination by
Company without cause” as defined in the Employment Agreement, or otherwise
entitle you to any severance or other benefits thereunder.  The Company further
agrees and acknowledges that the circumstances of your separation as provided
hereunder do not qualify as “Executive’s Resignation” as defined in the
Employment Agreement and do not operate to automatically terminate the
Agreement, or any term contained therein.


2.               Expenses. You shall submit, within thirty (30) days after the
Separation Date, expense reports to the Company seeking reimbursement for any
business expenses incurred through the Separation Date. The Company will
reimburse you for these business expenses, pursuant to its standard policies and
practices. Please submit your expense report to: Spy, Inc.; Attn: Finance, 2070
Las Palmas Drive, Carlsbad, CA 92011.  Any expenses incurred between the
Separation Date and the Termination Date shall be subject to approval by the
Chairman as a condition to reimbursement.
 
3.                         Separation Benefits.  Although the Company is not
otherwise obligated to do so, if you timely sign, date and return this fully
executed Agreement to the Company, the Company will provide you with the
following separation benefits (the “Separation Benefits”):
 
(a) Continued Eligibility for 2015 Bonus. You will remain eligible for an annual
bonus for calendar year 2015, paid pro-rata for the period between January 1,
2015 and the Termination Date (the “Bonus”), which will be determined within the
sole discretion of the Company’s Board of Directors (the “Board”), or an
authorized committee of the Board, if so delegated by the Board. If the Board
(or authorized committee) approves a Bonus for you, such Bonus will be subject
to standard payroll deductions and withholdings, and will be paid to you during
the 2016 calendar year at the same time that 2015 bonuses are paid to the
Company’s other eligible executive employees (but in no event will the Bonus be
paid to you later than April 30, 2016).

 
 

--------------------------------------------------------------------------------

 
 
(b)  Continuity of Salary.  Notwithstanding the termination of your Employment
Agreement on the Termination Date, the Company shall pay you your base salary
required to be paid thereunder through December 31, 2015.
 
(c) Consulting Agreement.  Beginning on January 1, 2016 and continuing for a
period of one-year thereafter (the “Consulting Term”), the Company will retain
you, and you will agree to make yourself available to perform services as a
consultant under the terms of the Consulting Agreement attached hereto
as Exhibit A, which Consulting Agreement shall contain standard terms and
conditions.  The Consulting Agreement shall be effective January 1, 2016,
following termination of the Employment Agreement on the Termination Date.
 
(d)  Miscellaneous.  You shall be entitled to keep your current cell phone and
computer, including one monitor (“Company Electronics”).  Which Company
Electronics shall be cleaned of all Company data and files.  All expenses
associated with maintaining such Company Electronics shall be born by you,
including all costs and expenses to connect to the Internet.
 
4.                         Health Insurance.  You will be eligible to continue
your group health insurance benefits after the Termination Date, through
December 31, 2016 (the “Coverage Period”), by the Company’s current group health
insurance policies. The Company agrees to pay up to $1,200.00 per month for such
coverage.  Upon termination of the Consulting Agreement, you will be provided
with a separate notice specifically describing your rights and obligations to
continuing health insurance coverage under COBRA; provided, however, the Company
shall not be obligated to pay or reimburse you for any premiums necessary to
continue health insurance coverage under COBRA after termination of the
Consulting Agreement.
 
5.                         Trading.  You acknowledge and agree that from the
Separation Date and continuing through the Consulting Term, you will continue to
be subject to all applicable trading blackout periods and employee policies
relating to the trading, sale or purchase of any shares of the Company’s common
stock, including but not limited to any shares you acquire, or have acquired,
upon your exercise of any employee stock options, including that you will be
required to secure permission from the Company’s Chief Financial Officer before
initiating any such trade, sale or purchase.  
 
6.               Payment for Accrued and Unused Vacation Time; No Other
Compensation or Benefits.  The Company acknowledges that as of August 14, 2016,
you have earned and accrued six (6) weeks of vacation time, which is unused to
date.  The Company shall pay you the cash-equivalent of your accrued and unused
vacation time, at your current rate of pay, on or before the Termination Date.
You acknowledge that, except as expressly and specifically provided in this
Agreement and the Consulting Agreement, you have not earned and will not receive
from the Company any additional compensation, bonus, severance, or benefits
before or after the Termination Date, with the sole exception of any benefit the
right to which has vested as of the Termination Date under the express terms of
a Company benefit plan.
 
7.                         Return of Company Property. You agree to immediately
return to the Company all Company documents (and all copies thereof) and other
Company property which you have in your possession or control, including but not
limited to any materials of any kind which contain or embody any proprietary or
confidential information of the Company (and all reproductions thereof in whole
or in part). You also agree to immediately make a diligent search to locate any
such documents, property and information. In addition, if you have used any
personally owned computer, server, e-mail system, mobile phone, or portable
electronic device (e.g., iPhone or iPad) (collectively, “Personal Systems”) to
receive, store, prepare or transmit any Company confidential or proprietary
data, materials or information, then on or before the fifth day following the
Separation Date, or earlier if requested, you will provide the Company with a
computer-useable copy of all such information and then permanently delete and
expunge all such Company confidential or proprietary information from such
Personal Systems without retaining any copy or reproduction in any form. You
agree to provide the Company access to your Personal Systems, if requested, for
the purpose of verifying that the required copying and/or deletion is completed.
The Company will provide you with access to its confidential and proprietary
information or materials to the extent needed for you to perform your consulting
services.

 
 

--------------------------------------------------------------------------------

 
 
8.                         Proprietary Information Obligations. You agree to
refrain from any use or disclosure of the Company’s confidential or proprietary
information or materials. Additionally, you reaffirm your obligation to comply
with the Proprietary Information Agreement, and Confidential Information and
Invention Assignment Agreement you previously signed (attached hereto as Exhibit
B).
 
9.                         Mutual Nondisparagement. You agree not to disparage
the Company, and the Company’s officers, directors, employees, shareholders,
investors and agents, in any manner likely to be harmful to them or their
business, business reputation or personal reputation, and the Company agrees to
direct its officers and directors not to disparage you in any manner likely
to be harmful to your business, business reputation or personal
reputation; provided that the parties may respond accurately and fully to any
question, inquiry or request for information when required by legal process
(e.g., a valid subpoena or other similar compulsion of law) or as part of a
government investigation.
 
10.               Confidentiality. The provisions of this Agreement will be held
in strictest confidence by you and the Company and will not be publicized or
disclosed in any manner whatsoever; provided, however, that: (a) you may
disclose this Agreement to your immediate family; (b) the parties may disclose
this Agreement in confidence to their respective attorneys, accountants,
auditors, tax preparers, and financial advisors; (c) the Company may disclose
this Agreement as necessary to fulfill standard or legally required corporate
reporting or disclosure requirements; and (d) the parties may disclose this
Agreement insofar as such disclosure may be necessary to enforce its terms or as
otherwise required by law. In particular, and without limitation, you agree not
to disclose the terms of this Agreement to any current or former Company
employee or affiliate.
 
11.               Cooperation. You agree to voluntarily cooperate with the
Company, if you have knowledge of facts relevant to any threatened or pending
claim, investigation, audit or litigation against or by the Company, by making
yourself reasonably available without further compensation (except pursuant to
the Consulting Agreement, and other than your preapproved, reasonable and
documented expenses) for interviews with the Company or its legal counsel, for
preparing for and providing deposition testimony, and for preparing for and
providing trial testimony.
 
12.               No Admissions. Nothing contained in this Agreement shall be
construed as an admission by you or the Company of any liability, obligation,
wrongdoing or violation of law.
 
13.               Mutual Release of Claims.
 
(a) General Release.  The Company and you hereby generally and completely agree
to release the other and its and their current and former directors, officers,
employees, shareholders, investors, partners, agents, attorneys, predecessors,
successors, parent and subsidiary entities, insurers, affiliates, and assigns
(collectively, the “Released Parties”) of and from any and all claims,
liabilities and obligations, both known and unknown, that arise out of or are in
any way related to events, acts, conduct, or omissions occurring prior to or on
the date of execution of this Agreement (collectively, the “Released Claims”).
 
(b) Scope of Release. The Released Claims include, but are not limited to:
(i) all claims arising out of or in any way related to your employment with the
Company, or the termination of that employment; (ii) all claims related to your
compensation or benefits from the Company, including salary, bonuses,
commissions, vacation pay, expense reimbursements, severance pay, fringe
benefits, stock, stock options, or any other ownership interests in the Company;
(iii) all claims for breach of contract, wrongful termination, and breach of the
implied covenant of good faith and fair dealing (including but not limited to
all claims for severance benefits under your Employment Agreement); (iv) all
tort claims, including claims for fraud, defamation, emotional distress, and
discharge in violation of public policy; and (v) all federal, state, and local
statutory claims, including claims for discrimination, harassment, retaliation,
attorneys’ fees, or other claims arising under the federal Civil Rights Act of
1964 (as amended), the federal Americans with Disabilities Act of 1990 (as
amended), the federal Family and Medical Leave Act (as amended) (“FMLA”), the
federal Age Discrimination in Employment Act of 1967 (as amended) (the “ADEA”),
the California Labor Code (as amended), the California Family Rights Act
(“CFRA”), and the California Fair Employment and Housing Act (as amended).

 
 

--------------------------------------------------------------------------------

 
 
(c) Excluded Claims. Notwithstanding the foregoing, the following are not
included in the Released Claims (the “Excluded Claims”): (i) any rights or
claims for indemnification you or the Company may have pursuant to any written
indemnification agreement to which you or the Company are a party, the charter,
bylaws, or operating agreements of the Company, or under applicable law;
(ii) any rights which are not waivable as a matter of law; and (iii) any claims
for breach of this Agreement. In addition, nothing in this Agreement prevents
you from filing, cooperating with, or participating in any proceeding before the
Equal Employment Opportunity Commission, the Department of Labor, the California
Department of Fair Employment and Housing, or any other government agency,
except that you acknowledge and agree that you are hereby waiving your right to
any monetary benefits in connection with any such claim, charge or proceeding.
You and the Company hereby represent and warrant to the other that, other than
the Excluded Claims, you and the Company are not aware of any claims you or the
Company have or might have against any of the Released Parties that are not
included in the Released Claims.
 
(d) ADEA Waiver. You acknowledge that you are knowingly and voluntarily waiving
and releasing any rights you may have under the ADEA (the “ADEA Waiver”), and
that the consideration given for this ADEA Waiver is in addition to anything of
value to which you are already entitled. You further acknowledge that you have
been advised, as required by the ADEA, that: (i) your ADEA Waiver does not apply
to any rights or claims that may arise after the date that you sign this
Agreement; (ii) you should consult with an attorney prior to signing this
Agreement (although you may choose voluntarily not to do so); (iii) you have
twenty-one (21) calendar days to consider this Agreement (although you may
choose voluntarily to sign it earlier); (iv) you have seven (7) calendar days
following the date you sign this Agreement to revoke the ADEA Waiver (by
providing written notice of your revocation to the Company); and (v) this
Agreement will not be effective until the date upon which the revocation period
has expired, which will be the Effective Date, provided that you do not revoke
it prior to such date.
 
(e) Section 1542 Waiver. In giving the releases set forth in this Agreement,
which include claims which may be unknown to you at present, you and the Company
acknowledge that you and the Company have read and understand Section 1542 of
the California Civil Code which reads as follows: “A general release does not
extend to claims which the creditor does not know or suspect to exist in his or
her favor at the time of executing the release, which if known by him or her
must have materially affected his or her settlement with the debtor.” You and
the Company hereby expressly waive and relinquish all rights and benefits under
that section and any law or legal principle of similar effect in any
jurisdiction with respect to the releases granted herein, including but not
limited to the release of unknown and unsuspected claims granted in this
Agreement.
 
14.                Representations. You hereby represent that you have been paid
all compensation owed for all time worked, you have received all the leave and
leave benefits and protections for which you are eligible pursuant to the FMLA,
CFRA or any applicable laws or Company policies, and you have not suffered any
work-related injury or illness for which you have not already filed a workers’
compensation claim.
 
15.               Miscellaneous. This Agreement, along with Exhibits A and B,
constitutes the complete, final and exclusive embodiment of the entire agreement
between you and the Company with regard to its subject matter. It is entered
into without reliance on any promise or representation, written or oral, other
than those expressly contained herein, and it supersedes any other such
promises, warranties or representations (including but not limited to those in
the Employment Agreement). This Agreement may not be modified or amended except
in a written agreement signed by both you and a duly authorized officer of the
Company. This Agreement will bind the heirs, personal representatives,
successors and assigns of both you and the Company, and inure to the benefit of
both you and the Company, and their heirs, successors and assigns. If any
provision of this Agreement is determined to be invalid or unenforceable, in
whole or in part, this determination will not affect any other provision of this
Agreement and the provision in question shall be deemed modified so as to be
rendered enforceable in a manner consistent with the intent of the parties,
insofar as possible under applicable law. Any ambiguity in this Agreement shall
not be construed against either party as the drafter. Any waiver of a breach of
this Agreement, or rights hereunder, shall be in writing and shall not be deemed
to be a waiver of any successive breach or rights hereunder. This Agreement
shall be deemed to have been entered into, and shall be construed and enforced,
in accordance with the laws of the State of California without regard to
conflicts of law principles. This Agreement may be executed in counterparts,
each of which shall be deemed to be part of one original, and facsimile
signatures and signatures transmitted by PDF shall be equivalent to original
signatures.

 
 

--------------------------------------------------------------------------------

 
 
If this Agreement is acceptable to you, please sign and date it below. If you do
not sign and return it to the Company, the Company’s offer to enter into this
Agreement will expire (including the offer to enter into the Consulting
Agreement).
 
We sincerely appreciate your leadership developing the SPY brand and managing
the Company since you joined the Company, and certainly wish you the best in
your future endeavors.


 
Sincerely,
 
SPY, INC.
 

     
By:
 
/s/ Seth Hamot
   
Seth Hamot
Chairman of the Board
 
 
ACCEPTED AND AGREED TO:
 
 
/s/ Michael Marckx
Michael Marckx
 
 
 
 
     




 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT A


 
CONSULTING AGREEMENT

 
This Consulting Agreement (“Agreement”) is effective as of January 1, 2016 (the
“Effective Date”), between Spy, Inc. (the “Company”) and Michael Marckx
(“Consultant”). In consideration of the mutual promises set forth in this
Agreement, the Company and Consultant hereby agree as follows:
 
1. Consultant Status. Subject to the terms and conditions of this Agreement, the
Company hereby engages Consultant as an independent consultant to perform the
services set forth herein, and Consultant hereby accepts such engagement. As a
condition of this engagement, Consultant shall not be eligible to participate in
any benefit programs or plans that the Company offers to its employees (other
than to the extent Consultant is a participant in any such program or plan as a
result of the Separation Agreement and/or benefits he accrued while employed by
the Company and/or its subsidiaries), and Consultant shall have no entitlement
to vacation pay, holiday pay, sick leave, retirement plan contributions,
bonuses, incentive or equity awards, social security, workers’ compensation,
non-COBRA health benefits, life or disability insurance benefits, unemployment
insurance benefits, or any other employee benefits or perquisites of any kind.
By accepting this offer of engagement for consulting services, Consultant agrees
to irrevocably waive participation in all those plans and programs.
 
2. Term. In exchange for the Consulting Fee (as defined below), Consultant will
provide the Company with consulting services on an as-needed basis for 12 months
commencing as of the date of Effective Date and ending December 31, 2016 (the
“Consulting Period”); provided, however, Consultant may terminate this Agreement
prior to the expiration of the Consulting Period by providing written notice to
the Company (“Early Termination Date”), and for purposes of this Agreement, the
Consulting Period shall terminate on the Early Termination Date.
 
3. Compensation.
 
(a) Consulting Fee. The Company shall pay Consultant $7,500 per month during the
Consulting Period (the “Consulting Fee”) in arrears on the 15th day of each
month (each payment date, a “Payment Date”), in consideration of and subject to
Consultant’s continued service with the Company through each Payment Date,
Consultant’s compliance with the terms and conditions of this Agreement and
Consultant’s execution and non-revocation of a general release of claims against
the Company, in substantially the form attached hereto as Exhibit A on or
following the end of the Consulting Period (as defined below).
 
(b) Reimbursements. During the term of this Agreement, the Company will
reimburse Consultant for all reasonable and necessary travel-related expenses
incurred by Consultant directly relating to Consultant’s performance of the
Consulting Services (as defined below) if advance written approval by the
Chairman of the Board of Directors of the Company (the “Chairman”) or his
designee of such travel-related expenses is obtained. All requests for
reimbursement for travel-related expenses must be accompanied by documentation
in form and detail sufficient to meet the requirements of the taxing authorities
with respect to recognition of business-related travel expenses for corporate
tax purposes. No request for expense reimbursement shall be submitted more than
30 calendar days following the date the expenditure was incurred, and Consultant
shall receive all reimbursements due hereunder within 90 calendar days after the
submission of the request for expense reimbursement.
 
4. Duties. Such consulting services will primarily consist of the following
duties: (a) consult with and advise the Company with respect to the transition
of the Chief Executive Officer duties and responsibilities; (b) consult with and
advise the Company with respect to the Company’s on-going operations; (c) work
on special assignments relating to certain marketing activities assigned by the
Chairman or his designee; (d) cooperate with the Company as provided in
Paragraph 12; and (e) provide such other services as may be reasonably requested
by the Chairman or his designee (the “Consulting Services”). Consultant will
cooperate fully with the Company to arrange reasonable times to provide these
Consulting Services. The Consulting Services shall be of an advisory nature and
Consultant shall have no power or authority to bind the Company in any way.

 
 

--------------------------------------------------------------------------------

 
 
5. Avoidance of Conflicts of Interest during the Consulting Period. Subject to
the terms of Paragraph 6 of this Agreement, during the Consulting Period, for
the purpose of avoiding a conflict of interest and as a necessary step to
protect the Company’s trade secrets and confidential, proprietary information,
Consultant agrees that he shall not directly or indirectly, whether as an
employee, consultant, independent contractor or otherwise, provide services to
any person or entity engaged in the design, development, manufacturing,
licensing, marketing, or other exploitation of eyewear (including, but not
limited to, sunglasses, protective eyewear, goggles, or prescriptive glasses
(together, “Eyewear”)), as well as licensed Eyewear or similar products that are
competitive with the actual or reasonably contemplated Eyewear or other products
distributed or planned to be distributed by the Company at the date of this
Agreement (“Conflicting Services”). Consultant acknowledges and agrees that the
provisions set forth in this Paragraph are reasonable and necessary to avoid a
conflict of interest during the Consulting Period and to protect the Company’s
trade secrets. The Company’s decision to engage Consultant, to provide the
compensation to Consultant under this Agreement, and to provide Consultant with
continuing access to Company confidential and proprietary information and trade
secrets is premised on Consultant’s agreement to abide by the terms of this
provision and to avoid providing Conflicting Services.  Upon termination of the
Consulting Period, Consultant shall not be restrained from engaging in a lawful
profession, trade, or business of any kind, consistent with Business &
Professions Code § 16600.
 
6. Notice to Company in Event of Conflicting Engagement. Consultant agrees that
if he elects to enter any engagement to perform any Conflicting Services during
the Consulting Period, he will provide the Company with sixty (60) days advance
written notice (“Notice”), which will include a description of such services.
Consultant will send such written notice to Seth Hamot, Chairman of the Board of
Directors, or his successor, at 2070 Las Palmas Drive, Carlsbad, CA 92011, or
such other address provided in notice to Consultant.  Upon receipt of such
Notice, the Company may elect to either terminate this Agreement effective on
the date of receipt of such Notice or allow Consultant to provide Conflicting
Services during the Consulting Period, such determination to be made in the sole
discretion of the Company.  Consultant understands and agrees that if he is
discovered to have engaged in Conflicting Services without notifying the
Company, he will have to repay the Consulting Fee, pursuant to this Paragraph 6.
The provisions of Paragraphs 2, 3, 4, 5 and 6 are indivisible and not severable.
Therefore, if some or all of the provisions of those Paragraphs are held, for
any reason, to be invalid, overbroad, or unenforceable, Consultant acknowledges
and agrees that the Company’s obligation to pay the Consulting Fee will
automatically and simultaneously be deemed null and void.  In the event this
Agreement is terminated by Consultant pursuant to Paragraph 2 above, Consultant
shall not be prohibited from providing Conflicting Services after the Early
Termination Date; provided, however, in the event Consultant is determined to
have provided Conflicting Services prior to the Early Termination Date,
Consultant shall be obligated to repay the Consulting Fee, pursuant this
Paragraph 6.
 
7. Ownership of Inventions. Consultant agrees that, to the fullest extent
legally possible, any and all inventions, improvements, contributions, literary
property, drawings, sketches, designs, works, materials, concepts, ideas,
discoveries and trade secrets, whether patentable or copyrightable, that he
conceives, discovers, creates, makes or invents (whether alone or jointly with
others) during the Consulting Period will be work-made-for-hire owned solely and
exclusively by the Company worldwide and in perpetuity if (i) made using
equipment, supplies, facilities, or trade secrets of Company, (ii) based upon
work performed by Consultant for the Company, or (iii) related to the businesses
or actual or demonstrably anticipated research and development of the Company
(collectively, “Inventions”). Even if any of the Inventions may be deemed not to
constitute work-made-for-hire, they will be the sole and exclusive property of
the Company. Consultant agrees to, and does hereby, irrevocably and
unconditionally transfer, convey, and assign to the Company, in perpetuity and
without any reservation of rights, all right, title, and interest to the
Inventions, including, without limitation, all worldwide copyrights, patent
rights (including patent applications and disclosures), mask work rights, trade
secret rights, trademarks, trade dress rights, product design rights, Moral
Rights (defined below), rights of privacy and publicity, intellectual property
rights pertaining to the use, transmission, display, performance, exercise, or
exploitation of the Inventions in any media now known or hereafter devised,
know-how, and any and all other proprietary and intellectual property rights
(including any renewal, revival, reversion, and extension rights) (collectively,
the “Intellectual Property Rights”).

 
 

--------------------------------------------------------------------------------

 
 
8. Moral Rights. Consultant agrees to and does hereby waive, to the maximum
extent permitted by law, all Moral Rights in the Inventions and agrees never to
assert, such rights against Company and also agrees to and does hereby consent
to any action of the Company that would otherwise violate such rights and
interests during and after the Consulting Periods. “Moral Rights” mean any
rights to: (a) be identified as author or director of any Inventions, (b) object
to or prevent the modification or destruction of any Inventions, (c) withdraw
from circulation or control the publication or distribution of any Inventions,
and (d) any similar right, existing under judicial or statutory law of any
country in the world, or under any treaty, regardless of whether or not such
right is called or generally referred to as a “moral right” and including any
performers’, data protection, or equitable remuneration rights.
 
9. Confidentiality. Consultant acknowledges and agrees that during the
Consulting Period, and in his capacity as a Consultant, he will continue to be
bound by the Proprietary Information Agreement, and Confidential Information and
Invention Assignment Agreement previously executed by Consultant (together, the
“Confidentiality Agreement”). Further, Consultant acknowledges that during the
Consulting Period, he will continue to have access to and become acquainted with
various trade secrets and non-public commercially valuable inventions,
innovations, processes, information, records and specifications owned or
licensed by the Company and/or used by the Company in connection with the
operation of its business including, without limitation, the Company’s business
and product processes, methods, customer lists, accounts and procedures.
Consultant agrees that he will not disclose any of the aforesaid, directly or
indirectly, or use any of them in any manner, either during the term of this
Agreement or at any time thereafter, except as required in the course of
performing the Consulting Services for the Company. All files, records,
documents, blueprints, specifications, information, letters, notes, media lists,
artwork, notebooks, and similar items relating to the business of the Company,
whether prepared by the Consultant or otherwise coming into his possession, and
in whatever medium, shall remain the exclusive property of the Company.
Consultant shall not retain any copies of the foregoing without the Company’s
prior written permission. Upon the expiration or earlier termination of this
Agreement, or whenever requested by the Company, Consultant shall immediately
deliver to the Company all such files, records, documents, specifications,
information, and other items, in whatever medium, in his possession or under his
control.
 
10. Non-Solicitation. During the Consulting Period and continuing until the
first anniversary of the end of the Consulting Period, and to the extent
allowable by the governing law, Consultant shall not directly or indirectly,
personally or through others, solicit or attempt to solicit, on the Consultant’s
own behalf or on behalf of any other person or entity, the employment of any
employee or consultant of the Company who is an employee or consultant of the
Company.
 
11. Termination of Agreement.
 
(a) This Agreement may be terminated before December 31, 2016, by either party
upon material breach of any term of this Agreement by the other party, including
without limitation, Consultant’s breach of any of Consultant’s obligations under
Paragraphs 3 through 10 and Paragraph 12 herein.
 
(b) In the event Consultant materially breaches this Agreement, all obligations
of the Company hereunder shall cease and Consultant shall not be entitled to any
payments under this Agreement in connection with or following the termination of
this Agreement and the consulting relationship established hereby, except for
any unpaid reimbursement for travel-related expenses that have been validly
pre-approved.
 
(c) Further, in the event Consultant materially breaches this Agreement,
Consultant understands and agrees that he shall be obligated to repay any
payments of the Consulting Fee he received, whether such payments were received
prior to or after such material breach.

 
 

--------------------------------------------------------------------------------

 
 
12. Cooperation in Proceedings. The Consultant agrees that he shall fully
cooperate with respect to any claim, litigation or judicial, arbitral or
investigative proceeding initiated by any private party or by any regulator,
governmental entity, or self-regulatory organization, that relates to or arises
from any matter with which Consultant was involved during his employment with
the Company, or that concerns any matter of which Consultant has information or
knowledge (collectively, a “Proceeding”). Consultant’s duty of cooperation
includes, but is not limited to: (i) meeting with the Company’s attorneys by
telephone or in person at mutually convenient times and places in order to state
truthfully Consultant’s recollection of events; (ii) appearing at the Company’s
request as a witness at depositions or trials, without the necessity of a
subpoena, in order to state truthfully Consultant’s knowledge of matters at
issue; and (iii) signing at the Company’s request declarations or affidavits
that truthfully state matters of which Consultant has knowledge. The Company
shall reimburse the Consultant for any reasonable documented costs and expenses
and time (in an amount equal to $100 per hour) incurred in connection with any
Proceeding after the Consulting Period. In addition, Consultant agrees to notify
the Company’s Chairman of the Board of Directors, or his designee, promptly of
any requests for information or testimony that he receives in connection with
any litigation or investigation relating to the Company’s business.
Notwithstanding any other provision of this Agreement, this Agreement shall not
be construed or applied so as to require any party to this Agreement (each a
“Party”) to violate any confidentiality agreement or understanding with any
third party, nor shall it be construed or applied so as to limit any Party from
providing candid, truthful statements to any governmental or regulatory body or
compel any Party to take any action, or omit to take any action, requested or
directed by any governmental or regulatory body.
 
13. Headings. The headings contained herein are not to be considered a part of
this Agreement and are not intended to be a full and accurate description of the
contents hereof.
 
14. Assignment. Consultant shall not assign any of his rights under this
Agreement, or delegate the performance of any of his duties hereunder, without
the prior written consent of the Company.
 
15. Amendments; Waivers. This Agreement may be amended, modified, superseded,
canceled, renewed or extended, and the terms or covenants of this Agreement may
be waived, only by a written instrument executed by the parties to this
Agreement or, in the case of a waiver, by the party waiving compliance. The
failure of any party at any time to require performance of any provision of this
Agreement shall in no manner affect the right at a later time to enforce the
same. No waiver by any party of the breach of any term or provision contained in
this Agreement, whether by conduct or otherwise, in any one or more instances,
shall be deemed to be, or construed as, a further or continuing waiver of any
such breach, or a waiver of the breach of any other term or covenant contained
in this Agreement.
 
16. Entire Agreement. This Agreement constitutes the whole agreement of the
parties hereto in reference to any service of Consultant to the Company and in
reference to any of the matters or things herein provided for or discussed or
mentioned in reference to such service with exception of Consultant’s
obligations under the Confidentiality Agreement.
 
17. Severability. Except for the provisions of Paragraphs 2, 3, 4, 5 and 6,
which are indivisible and not severable, any provision of this Agreement that is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.
 
18. Survival. The representations and agreements of Consultant set forth in
Paragraphs 7, 8, 9, 10, and 12 of this Agreement and in the Confidentiality
Agreement shall survive the expiration or termination of this Agreement
(irrespective of the reason for such expiration or termination).

 
 

--------------------------------------------------------------------------------

 
 
19. Section 409A. The payments to which Consultant may become entitled to
receive hereunder are intended to be exempt from or comply with Section 409A of
the Internal Revenue Code, as amended, and the regulations and guidance
promulgated thereunder (collectively, “Section 409A”). The provisions of this
Paragraph 19 shall qualify and supersede all other provisions of this Agreement
as necessary to fulfill the foregoing intention. To the extent subject to
Section 409A, any payments that Consultant may become entitled to receive
pursuant to this Agreement are intended to comply with Code
Section 409A(a)(2)(A)(iv) and, to the extent applicable, each and every payment
to be made pursuant to this Agreement shall be treated as a separate payment and
not as one of a series of payments treated as a single payment for purposes of
Treasury Regulation Section 1.409A-2(b)(2)(iii). Consultant hereby acknowledges
and agrees that the Company makes no representation regarding the potential tax
implications of any payment to be provided hereunder and the Company shall have
no liability to Consultant or any other person if any such payment becomes
subject to taxation and penalties under Section 409A.
 
20. Taxes. Consultant acknowledges and agrees that Consultant, and not the
Company, will be solely responsible for any and all taxes imposed upon
Consultant as a result of entering into this Agreement, including without
limitation any and all federal, state, local and foreign income and employment
taxes. Consultant acknowledges and agrees that Consultant is obligated to report
as income all compensation received by Consultant pursuant to this Agreement,
and Consultant agrees to and acknowledges the obligation to pay all
self-employment and other taxes thereon. Any compensation and benefits paid to
Consultant will be reported to taxing authorities as the Company deems to be
appropriate. Consultant agrees to hold the Company harmless from the fact or
manner of the Company’s tax reporting. Consultant agrees to provide any and all
information pertaining to Consultant upon request as reasonably necessary for
the Company to comply with applicable tax laws.
 
21. Arbitration. The Company and Consultant agree to resolve any claims,
disputes or causes of action that a Party may have with the other Party that
would be justiciable under applicable state or federal law (“Arbitrable
Dispute”) through final and binding arbitration. This arbitration shall take
place in San Diego, California, under the then-current arbitration rules and
procedures for employment disputes governing arbitrations administered by the
American Arbitration Association, before a single neutral arbitrator who is an
experienced employment arbitrator licensed to practice law in California
selected in accordance with those rules. The arbitrator may not modify or change
this Agreement in any way. The Company is responsible for any filing fee and the
fees and costs of the arbitrator. Each party shall pay for its own attorneys’
fees and costs. If any Party prevails on a statutory claim which affords
attorneys’ fees and costs, the arbitrator may award reasonable attorneys’ fees
and/or costs to the prevailing Party. At the conclusion of the Arbitration, the
arbitrator shall issue a written award. Either Party shall have the right,
within 20 days of issuance of the arbitrator’s opinion, to file with the
arbitrator a motion to reconsider (accompanied by a supporting brief), and the
other party shall have 20 days from the date of the motion to respond. The
arbitrator thereupon shall reconsider the issues raised by the motion and,
promptly, either confirm or change the decision, which (except as provided by
this Agreement) shall then be final and conclusive upon the parties. Neither
this Paragraph 21 nor the submission of any claim to arbitration shall limit the
Parties’ right to seek provisional remedies, including without limitation
injunctive relief, in any court of competent jurisdiction pursuant to California
Code of Civil Procedure Section 1281.8, and seeking such remedies shall not be
deemed a waiver of such Party’s right to compel arbitration. Except for the
provisional remedies described in the preceding sentence, arbitration pursuant
to this Paragraph 21 shall be the exclusive remedy for any Arbitrable Dispute.
Should Consultant or the Company attempt to resolve an Arbitrable Dispute by any
method other than arbitration pursuant to this Paragraph, the responding Party
will be entitled to recover from the initiating Party all damages, expenses, and
attorneys’ fees incurred as a result of the breach.
 
22. Disclosure of Personal Compensation Information. Consultant acknowledges
that he was a “named executive officer” (as such term is defined in the rules
and regulations of the Securities and Exchange Commission (“SEC”)) of the
Company prior to his employment termination date, and as such, information
regarding Consultant’s compensatory arrangements with the Company, including,
among other things, the terms of this Agreement and any other agreement entered
into with the Company (collectively, “Personal Compensation Information”), may
be disclosed in filings with the SEC, State of California and/or other
regulatory organizations. Consultant’s execution of this Agreement will serve as
Consultant’s acknowledgement that the Personal Compensation Information may be
publicly disclosed from time to time in filings with the SEC, State of
California or otherwise as the Company deems necessary and appropriate.


 
[Rest of Page Intentionally Left Blank]

 
 

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF the undersigned have executed this Agreement as of the day
and year first written above. The parties hereto agree that facsimile signatures
shall be as effective as if originals.
 

         
Spy, Inc.
     
Michael Marckx
     
/s/ Jim McGinty for Seth Hamot
     
/s/ Michael Marckx
Seth Hamot
       
Chairman of the Board of Directors
                 

 

 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT A

 
GENERAL RELEASE
OF ALL CLAIMS

 
1. For valuable consideration, the receipt and adequacy of which are hereby
acknowledged, the undersigned (the “Participant”) does hereby on behalf of the
Participant and the Participant’s successors, assigns, heirs and any and all
other persons claiming through the Participant, if any, and each of them,
forever relieve, release, and discharge Spy, Inc. (“Spy”) and its respective
predecessors, successors, assigns, owners, attorneys, representatives,
affiliates, Spy corporations, subsidiaries (whether or not wholly-owned),
divisions, partners and their officers, directors, agents, employees, servants,
executors, administrators, accountants, investigators, insurers, and any and all
other related individuals and entities, if any, and each of them (collectively,
the “Released Parties”), in any and all capacities from any and all claims,
debts, liabilities, demands, obligations, liens, promises, acts, agreements,
costs and expenses (including, but not limited to attorneys’ fees), damages,
actions and causes of action, of whatever kind or nature, including, without
limiting the generality of the foregoing, any claims arising out of, based upon,
or relating to the hire, employment, remuneration (including salary; bonus;
incentive or other compensation; vacation, sick leave or medical insurance
benefits; or other benefits) or termination of the Participant’s employment with
Spy.
 
2. This release (“Release”) includes a release of any rights or claims the
Participant may have under the Age Discrimination in Employment Act, which
prohibits age discrimination in employment as to individuals forty years of age
and older; the Older Workers Benefit Protection Act, which prohibits
discrimination against older workers in all executive benefits; Title VII of the
Civil Rights Act of 1964, as amended in 1991, which prohibits discrimination in
employment based on race, color, national origin, religion or sex; the
California Fair Employment and Housing Act, which prohibits discrimination based
on race, color, religion, national origin, ancestry, physical or mental
disability, medical condition, sex, pregnancy-related condition, marital status,
age or sexual orientation; the Equal Pay Act, which prohibits paying men and
women unequal pay for equal work; the American with Disabilities Act, which
prohibits discrimination against qualified individuals with disabilities; or any
other federal, state or local laws or regulations which prohibit employment
discrimination, restrict an employer’s right to terminate the Participant, or
otherwise regulate employment. This Release also includes a release by the
Participant of any claims for breach of contract, wrongful discharge and all
claims for alleged physical or personal injury, emotional distress relating to
or arising out of the Participant’s employment with Spy or the termination of
that employment; any claims under the WARN Act or any similar law, which
requires, among other things, that advance notice be given of certain work force
reductions; and all claims under the Employee Retirement Income Security Act of
1974, such as claims relating to pension or health plan benefits.
Notwithstanding anything else herein to the contrary, this Release shall not
affect claims that relate to: (i) Participant’s right to enforce the terms of
the Spy, Inc. Executive Severance Plan; (ii) any rights the Participant may have
to indemnification from personal liability in accordance with the applicable
charter, bylaws or other governing documents of Spy, to the extent such
documents are not inconsistent with Section 2802 of the California Labor Code;
(iii) the Participant’s right, if any, to government-providedunemployment
benefits; (iv) the Participant’s vested rights under any of the Company’s
retirement plans or equity plans; (vi) any rights the Participant may have to
COBRA benefits; or (vii) any rights or claims that the law does not permit the
Participant to release.
 
3. Notwithstanding any other provision of this Release, this Release does not
apply to any rights or claims which arise after the execution of this Release.
 
4. This Release covers both claims that the Participant knows about and those
the Participant may not know about. The Participant expressly waives all rights
afforded by any statute (such as Section 1542 of the Civil Code of the State of
California) which limits the effect of a release with respect to unknown claims.
The Participant understands the significance of the Participant’s release of
unknown claims and the Participant’s waiver of statutory protection against a
release of unknown claims (such as under Section 1542). Section 1542 of the
Civil Code of the State of California states as follows:

 
 

--------------------------------------------------------------------------------

 
 
“A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor.”
 
Notwithstanding the provisions of Section 1542, the Participant expressly
acknowledges that this Release is intended to include both claims that the
Participant knows about and those the Participant does not know or suspect to
exist.
 
5. The Participant hereby represents and warrants that he or she has not filed,
initiated, or prosecuted (or caused to be filed, initiated, or prosecuted) any
lawsuit, complaint, charge, action, compliance review, investigation, or
proceeding with respect to any claim this Release purports to waive, and the
Participant covenants never to do so in the future, whether as a named
plaintiff, class member, or otherwise. The Participant understands that this
Release does not require him/her to withdraw, or prohibit him/her from filing, a
charge with any government agency (such as the U.S. Equal Employment Opportunity
Commission), as long as the Participant does not personally seek reinstatement,
damages, remedies, or other relief as to any claim that the Participant released
by signing this Release, as the Participant has waived any right the Participant
might have had to any of those things.
 
If the Participant is ever awarded or recovers any amount as to a claim the
Participant purported to waive in this Release, the Participant agrees that the
amount of the award or recovery shall be reduced by the amounts he or she was
paid under this Plan, increased appropriately for the time value of money, using
an interest rate of 10% per annum. The Participant covenants never directly or
indirectly to bring or participate in an action against any Released Party under
California Business & Professions Code Section 17200 or under any other unfair
competition law of any jurisdiction.
 
6. The provisions of this Release are severable, and if any part of it is found
to be unenforceable, the other paragraphs shall remain fully valid and
enforceable. This Release shall be construed in accordance with its fair meaning
and in accordance with the laws of the State of California, without regard to
conflicts of laws principles thereof.
 
7. The Participant is strongly encouraged to consult with an attorney before
signing this Release. The Participant acknowledges that the Participant has been
advised of this right to consult an attorney and the Participant understands
that whether to do so is the Participant’s decision. The Participant
acknowledges that Spy has advised the Participant that the Participant has
twenty-one (21) days in which to consider whether the Participant should sign
this Release and has advised the Participant that if the Participant signs this
Release, the Participant has seven (7) days following the date on which the
Participant signs the Release to revoke it and that the Release will not be
effective until after this seven-day period had lapsed. The Participant has been
advised that, in the event the Participant revokes the Release within seven (7)
days of signing it, the Participant will not be entitled to receive the amounts
that are being provided to the Participant in exchange for the Release. The
Participant acknowledges that (a) the Participant took advantage of the 21-day
consideration period to consider the Release before signing it, to the extent
the Participant deemed appropriate; (b) the Participant carefully read the
Release before signing it; (c) the Participant fully understands the Release;
(d) the Participant is entering into the Release voluntarily; and (e) the
Participant is receiving valuable consideration in exchange for Participant’s
execution of the Release that Participant would not otherwise be entitled to
receive.


PLEASE READ THIS AGREEMENT CAREFULLY. IT CONTAINS A RELEASE OF ALL KNOWN AND
UNKNOWN CLAIMS.
 

         
Date:            
               
Spy, Inc.
     
Date:            
                         
Michael Marckx

 

 
 

--------------------------------------------------------------------------------

 


EXHIBIT B
 
SPY OPTIC
 
CONFIDENTIAL INFORMATION AND
INVENTION ASSIGNMENT AGREEMENT
 
 
Employee Name: /s/ Michael
Marckx                                                                           
 
Effective Date:
3/27/12                                                               
 


 
As a condition of my becoming employed (or my employment being continued) by Spy
Optic, a California corporation, or any of its current or future subsidiaries,
affiliates (including subsidiaries of its parent corporation), successors or
assigns (collectively, the "Company"), and in consideration of my employment
with the Company and my receipt of the compensation now and hereafter paid to me
by the Company, I agree to the following:
 
1.           Relationship.  This Agreement will apply to my employment with the
Company.  If that relationship ends and the Company either re-employs me or
engages me as a consultant, I agree that this Agreement will also apply to such
later employment or consulting relationship.  Any such employment or consulting
relationship between the Company and me, whether commenced upon or after the
date of this Agreement, is referred to herein as the "Relationship."
 
2.           Duties.  I will perform for the Company such duties as may be
designated by the Company from time to time or that are otherwise within the
scope of the Relationship and not contrary to instructions from the
Company.  During the Relationship, I will devote my entire best business efforts
to the interests of the Company and will not engage in (i) other employment or
(ii) any other activities detrimental to the best interests of the Company
without the prior approval of the Board of Directors of the Company.
 
3.           Confidential Information.
 
(a)           Protection of Information.  I agree, at all times during the term
of the Relationship and thereafter, to hold in strictest confidence, and not to
use, except for the benefit of the Company to the extent necessary to perform my
obligations to the Company under the Relationship, and not to otherwise disclose
to any person, firm, corporation or other entity, without written authorization
from the Company in each instance, any Confidential Information (as defined
below) that I obtain, access or create during the term of the Relationship,
whether or not during working hours, until such Confidential Information becomes
publicly and widely known and made generally available through no wrongful act
of mine or of others who were under confidentiality obligations as to the item
or items involved or if such disclosure is required by law.  I further agree not
to make copies of such Confidential Information except as authorized by the
Company.
 
(b)           Confidential Information.  I understand that "Confidential
Information" means information and physical material not generally known or
available outside the Company and information and physical material entrusted to
the Company in confidence by third parties.  Confidential Information includes,
without limitation:  (i) Company Inventions (as defined below); (ii) technical
data, trade secrets, know-how, research, product or service ideas or plans,
software codes and designs, developments, inventions, laboratory notebooks,
processes, formulas, techniques, biological materials, mask works, engineering
designs and drawings, hardware configuration information, lists of, or
information relating to, suppliers and customers (including, but not limited to,
customers of the Company on whom I called or with whom I became acquainted
during the Relationship), price lists, pricing methodologies, cost data, market
share data, marketing plans, licenses, contract information, business plans,
financial forecasts, historical financial data, budgets or other business
information disclosed to me by the Company either directly or indirectly,
whether in writing, electronically, orally, or by observation.
 
 
 

--------------------------------------------------------------------------------

 


(c)           Third Party Information.  My agreements in this Section 3 are
intended to be for the benefit of the Company and any third party that has
entrusted information or physical material to the Company in confidence.
 
(d)           Other Rights.  This Agreement is intended to supplement, and not
to supersede, any rights the Company may have in law or equity with respect to
the protection of trade secrets or confidential or proprietary information.
 
4.           Ownership of Inventions
 
(a)           Inventions Retained and Licensed.  I have attached hereto, as
Exhibit A, a complete list describing with particularity all Inventions (as
defined below) that, as of the Effective Date, belong solely to me or belong to
me jointly with others, and that relate in any way to any of the Company’s
proposed businesses, products or research and development, and which are not
assigned to the Company hereunder; or, if no such list is attached, I represent
that there are no such Inventions at the time of signing this Agreement.
 
(b)           Use or Incorporation of Inventions.  If in the course of the
Relationship, I use or incorporate into a product, process or machine any
Invention not covered by Section 4(d) of this Agreement in which I have an
interest, I will promptly so inform the Company.  Whether or not I give such
notice, I hereby irrevocably grant to the Company a nonexclusive, fully paid-up,
royalty-free, assumable, perpetual, worldwide license, with right to transfer
and to sublicense, to practice and exploit such Invention and to make, have
made, copy, modify, make derivative works of, use, sell, import, and otherwise
distribute under all applicable intellectual properties without restriction of
any kind.
 
(c)           Inventions.  I understand that "Inventions" means discoveries,
developments, concepts, designs, ideas, know how, improvements, inventions,
trade secrets and/or original works of authorship, whether or not patentable,
copyrightable or otherwise legally protectable.  I understand this includes, but
is not limited to, any new product, machine, article of manufacture, method,
procedure, process, technique, use, equipment, device, apparatus, system,
compound, formulation, composition of matter, design or configuration of any
kind, or any improvement thereon.  I understand that "Company Inventions" means
any and all Inventions that I may solely or jointly author, discover, develop,
conceive, or reduce to practice during the period of the Relationship, except as
otherwise provided in Section 4(g) below.
 
(d)           Assignment of Company Inventions.  I agree that I will promptly
make full written disclosure to the Company, will hold in trust for the sole
right and benefit of the Company, and hereby assign to the Company, or its
designee, all my right, title and interest throughout the world in and to any
and all Company Inventions.  I further acknowledge that all Company Inventions
that are made by me (solely or jointly with others) within the scope of and
during the period of the Relationship are "works made for hire" (to the greatest
extent permitted by applicable law) and are compensated by my salary.  I hereby
waive and irrevocably quitclaim to the Company or its designee any and all
claims, of any nature whatsoever, that I now have or may hereafter have for
infringement of any and all Company Inventions.
 
(e)           Maintenance of Records.  I agree to keep and maintain adequate and
current written records of all Company Inventions made by me (solely or jointly
with others) during the term of the Relationship.  The records may be in the
form of notes, sketches, drawings, flow charts, electronic data or recordings,
laboratory notebooks, or any other format.  The records will be available to and
remain the sole property of the Company at all times.  I agree not to remove
such records from the Company’s place of business except as expressly permitted
by Company policy which may, from time to time, be revised at the sole election
of the Company for the purpose of furthering the Company’s business.  I agree to
deliver all such records (including any copies thereof) to the Company at the
time of termination of the Relationship as provided for in Sections 5 and 6.
 
 
 

--------------------------------------------------------------------------------

 


(f)           Patent and Copyright Rights.  I agree to assist the Company, or
its designee, at its expense, in every proper way to secure the Company’s, or
its designee’s, rights in the Company Inventions and any copyrights, patents,
trademarks, mask work rights, moral rights, or other intellectual property
rights relating thereto in any and all countries, including the disclosure to
the Company or its designee of all pertinent information and data with respect
thereto, the execution of all applications, specifications, oaths, assignments,
recordations, and all other instruments which the Company or its designee shall
deem necessary in order to apply for, obtain, maintain and transfer such rights,
or if not transferable, waive such rights, and in order to assign and convey to
the Company or its designee, and any successors, assigns and nominees the sole
and exclusive right, title and interest in and to such Company Inventions, and
any copyrights, patents, mask work rights or other intellectual property rights
relating thereto.  I further agree that my obligation to execute or cause to be
executed, when it is in my power to do so, any such instrument or papers shall
continue during and at all times after the end of the Relationship and until the
expiration of the last such intellectual property right to expire in any country
of the world.  I hereby irrevocably designate and appoint the Company and its
duly authorized officers and agents as my agent and attorney-in-fact, to act for
and in my behalf and stead to execute and file any such applications and to do
all other lawfully permitted acts to further the application for, prosecution,
issuance, maintenance or transfer of letters of patents, copyright, mask work
and other registrations related to such Company Inventions.  This power of
attorney is coupled with an interest and shall not be affected by my subsequent
incapacity.
 
(g)           Exception to Assignments.  I understand that the Company
Inventions will not include, and the provisions of this Agreement requiring
assignment of inventions to the Company do not apply to, any invention which
qualifies fully for exclusion under the provisions of applicable state law, if
any, attached hereto as Exhibit B.  In order to assist in the determination of
which inventions qualify for such exclusion, I will advise the Company promptly
in writing, during and after the term of the Relationship, of all Inventions
solely or jointly conceived or developed or reduced to practice by me during the
period of the Relationship.
 
5.           Company Property; Returning Company Documents. I acknowledge and
agree that I have no expectation of privacy with respect to the Company’s
telecommunications, networking or information processing systems (including,
without limitation, files, e-mail messages, and voice messages) and that my
activity and any files or messages on or using any of those systems may be
monitored at any time without notice.  I further agree that any property
situated on the Company’s premises and owned by the Company and any computer
provided by the Company I may use in connection with my duties for the Company
during the Relationship, including disks and other storage media, filing
cabinets or other work areas, is subject to inspection by Company personnel at
any time with or without notice.  If I use a computer other than one provided by
the Company in connection with my duties for the Company, I agree that I will
make such computer available for inspection by a data analyst designated by the
Company, subject to reasonable notice and a non-disclosure agreement obligating
the Company and the analyst to maintain the confidentiality of personal
information unrelated to the Company or my work for or on behalf of the
Company.  I agree that, at the time of termination of the Relationship, I will
deliver to the Company (and will not keep in my possession, recreate or deliver
to anyone else) any and all devices, records, data, notes, reports, proposals,
lists, correspondence, specifications, drawings, blueprints, sketches,
laboratory notebooks, materials, flow charts, equipment, other documents or
property, or reproductions of any of the aforementioned items developed by me
pursuant to the Relationship or otherwise belonging to the Company, its
successors or assigns.
 
6.           Termination Certification.  In the event of the termination of the
Relationship, I agree to sign and deliver the "Termination Certification"
attached hereto as Exhibit C; however, my failure to sign and deliver the
Termination Certification shall in no way diminish my continuing obligations
under this Agreement.
 
7.           Notice to Third Parties.  I understand and agree that the Company
may, with or without prior notice to me and during or after the term of the
Relationship, notify third parties of my agreements and obligations under this
Agreement.
 
 
 

--------------------------------------------------------------------------------

 


8.           Solicitation of Employees, Consultants and Other Parties.  I agree
that during the term of the Relationship, and for a period of twelve (12) months
immediately following the termination of the Relationship for any reason,
whether with or without cause, I shall not either directly or indirectly
solicit, induce, recruit or encourage any of the Company’s employees or
consultants to terminate their relationship with the Company, or attempt to
solicit, induce, recruit, encourage or take away employees or consultants of the
Company, either for myself or for any other person or entity.  Nothing in this
Section 8 shall be deemed to restrict general advertising or general
solicitations that are not targeted or directed to employees or consultants of
the Company.  The provisions of this paragraph shall not apply to any Company
employee or consultant who contacts me, directly or indirectly, on his or her
own initiative and without any direct or indirect solicitation by me.  Further,
during the Relationship and at any time following the termination of the
Relationship for any reason, whether with or without cause, I shall not use any
Confidential Information of the Company to negatively influence any of the
Company’s clients or customers from purchasing Company products or services or
to solicit or influence or attempt to influence any client, customer or other
person either directly or indirectly, to direct any purchase of products and/or
services to any person, firm, corporation, institution or other entity in
competition with the business of the Company.
 
9.           At-Will Relationship.  I understand and acknowledge that, except as
may be otherwise explicitly provided in a separate written agreement between the
Company and me, my Relationship with the Company is and shall continue to be
at-will, as defined under applicable law, meaning that either I or the Company
may terminate the Relationship at any time for any reason or no reason, without
further obligation or liability, other than those provisions of this Agreement
that explicitly survive the termination of the Relationship.
 
10.           Representations and Covenants.
 
(a)           Facilitation of Agreement.  I agree to execute promptly, both
during and after the end of the Relationship, any proper oath, and to verify any
proper document, required to carry out the terms of this Agreement, upon the
Company’s written request to do so.
 
(b)           No Conflicts. I represent that my performance of all the terms of
this Agreement does not and will not breach any agreement I have entered into,
or will enter into, with any third party, including without limitation any
agreement to keep in confidence proprietary information or materials acquired by
me in confidence or in trust prior to or during the Relationship.  I will not
disclose to the Company or use any inventions, confidential or non-public
proprietary information or material belonging to any previous client, employer
or any other party.  I will not induce the Company to use any inventions,
confidential or non-public proprietary information, or material belonging to any
previous client, employer or any other party.  I acknowledge and agree that I
have listed on Exhibit A all agreements (e.g., non-competition agreements,
non-solicitation of customers agreements, non-solicitation of employees
agreements, confidentiality agreements, inventions agreements, etc.), if any,
with a current or former client, employer, or any other person or entity, that
may restrict my ability to accept employment with the Company or my ability to
recruit or engage customers or service providers on behalf of the Company, or
otherwise relate to or restrict my ability to perform my duties for the Company
or any obligation I may have to the Company.  I agree not to enter into any
written or oral agreement that conflicts with the provisions of this Agreement.
 
(c)           Voluntary Execution. I certify and acknowledge that I have
carefully read all of the provisions of this Agreement, that I understand and
have voluntarily accepted such provisions, and that I will fully and faithfully
comply with such provisions.
 
11.           General Provisions.
 
(a)           Governing Law.  The validity, interpretation, construction and
performance of this Agreement shall be governed by the laws of the State of
California, without giving effect to the principles of conflict of laws.
 

 
 

--------------------------------------------------------------------------------

 


(b)           Entire Agreement.  This Agreement sets forth the entire agreement
and understanding between the Company and me relating to its subject matter and
merges all prior discussions between us.  No amendment to this Agreement will be
effective unless in writing signed by both parties to this Agreement.  The
Company shall not be deemed hereby to have waived any rights or remedies it may
have in law or equity, nor to have given any authorizations or waived any of its
rights under this Agreement, unless, and only to the extent, it does so by a
specific writing signed by a duly authorized officer of the Company, it being
understood that, even if I am an officer of the Company, I will not have
authority to give any such authorizations or waivers for the Company under this
Agreement without specific approval by the Board of Directors.  Any subsequent
change or changes in my duties, obligations, rights or compensation will not
affect the validity or scope of this Agreement.
 
(c)           Severability.  If one or more of the provisions in this Agreement
are deemed void or unenforceable to any extent in any context, such provisions
shall nevertheless be enforced to the fullest extent allowed by law in that and
other contexts, and the validity and force of the remainder of this Agreement
shall not be affected.
 
(d)           Successors and Assigns.  This Agreement will be binding upon my
heirs, executors, administrators and other legal representatives, and my
successors and assigns, and will be for the benefit of the Company, its
successors, and its assigns.
 
(e)           Remedies.  I acknowledge and agree that violation of this
Agreement by me may cause the Company irreparable harm, and therefore agree that
the Company will be entitled to seek extraordinary relief in court, including,
but not limited to, temporary restraining orders, preliminary injunctions and
permanent injunctions without the necessity of posting a bond or other security
(or, where such a bond or security is required, I agree that a $1,000 bond will
be adequate), in addition to and without prejudice to any other rights or
remedies that the Company may have for a breach of this Agreement.
 
(f)           ADVICE OF COUNSEL.  I ACKNOWLEDGE THAT, IN EXECUTING THIS
AGREEMENT, I HAVE HAD THE OPPORTUNITY TO SEEK THE ADVICE OF INDEPENDENT LEGAL
COUNSEL, AND I HAVE READ AND UNDERSTOOD ALL OF THE TERMS AND PROVISIONS OF THIS
AGREEMENT.  THIS AGREEMENT SHALL NOT BE CONSTRUED AGAINST ANY PARTY BY REASON OF
THE DRAFTING OR PREPARATION HEREOF.
 
 
 

--------------------------------------------------------------------------------

 

The parties have executed this Agreement on the respective dates set forth
below, to be effective as of the Effective Date first above written.
 


COMPANY:
EMPLOYEE:
Spy Optic Inc.
/s/ Michael Marckx, an Individual
By:  /s/ Michael Marckx
 
Name:  Michael Marckx
Title:  Chief Executive Officer/President
 
(Signature)
Date:                                                               
Date:                                                                 
Address:  Attn: Lisa Spahn – HR
                   2070 Las Palmas Drive
                   Carlsbad, CA 92011
Address:                                                          


 
 

--------------------------------------------------------------------------------

 

EXHIBIT A
 
LIST OF PRIOR INVENTIONS
 
AND ORIGINAL WORKS OF AUTHORSHIP
 
EXCLUDED UNDER SECTION 4(a)
 
Title
 
Date
Identifying Number
or Brief Description
     



















___ No inventions, improvements, or original works of authorship




LIST OF AGREEMENTS THAT MAY RESTRICT MY ACTIVITIES
PURSUANT TO SECTION 10(b)


Counterparty
Date
Brief Description of Agreement and Applicable Restrictions
     



















___ No such agreements
___ Additional sheets attached
Signature of
Employee:                                                                                                
Print Name of
Employee:                                                                                     
Date:                                                                                     

 
 

--------------------------------------------------------------------------------

 

EXHIBIT B
 
Section 2870 of the California Labor Code is as follows:


(a)           Any provision in an employment agreement which provides that an
employee shall assign, or offer to assign, any of his or her rights in an
invention to his or her employer shall not apply to an invention that the
employee developed entirely on his or her own time without using the employer’s
equipment, supplies, facilities, or trade secret information except for those
inventions that either:
 
(1)           Relate at the time of conception or reduction to practice of the
invention to the employer’s business, or actual or demonstrably anticipated
research or development of the employer; or
 
(2)           Result from any work performed by the employee for the employer.
 
(b)           To the extent a provision in an employment agreement purports to
require an employee to assign an invention otherwise excluded from being
required to be assigned under subdivision (a), the provision is against the
public policy of this state and is unenforceable.
 

 
 

--------------------------------------------------------------------------------

 

EXHIBIT C
 
TERMINATION CERTIFICATION
 
This is to certify that I do not have in my possession, nor have I failed to
return, any devices, records, data, notes, reports, proposals, lists,
correspondence, specifications, drawings, blueprints, sketches, laboratory
notebooks, flow charts, materials, equipment, other documents or property, or
copies or reproductions of any aforementioned items belonging to ORANGE 21 NORTH
AMERICA INC., a California corporation, its subsidiaries, affiliates, successors
or assigns (collectively, the "Company").
 
I further certify that I have complied with all the terms of the Company’s
Confidential Information and Invention Assignment Agreement (the "Agreement")
signed by me, including the reporting of any Inventions (as defined therein),
conceived or made by me (solely or jointly with others) covered by that
agreement.
 
I further agree that, in compliance with the Confidential Information and
Invention Assignment Agreement, I will preserve as confidential all trade
secrets, confidential knowledge, data or other confidential information relating
to products, processes, know-how, designs, formulas, developmental or
experimental work, computer programs, data bases, other original works of
authorship, customer lists, business plans, financial information or other
Confidential Information as defined in Section 3(b) of the Agreement.
 
I further agree that for twelve (12) months from the date of this Certification,
I shall not either directly or indirectly solicit, induce, recruit or encourage
any of the Company’s employees or consultants to terminate their relationship
with the Company, or attempt to solicit, induce, recruit, encourage or take away
employees or consultants of the Company, either for myself or for any other
person or entity.  Further, I shall not at any time use any Confidential
Information as defined in Section 3(b) of the Agreement to negatively influence
any of the Company’s clients or customers from purchasing Company products or
services or to solicit or influence or attempt to influence any client, customer
or other person either directly or indirectly, to direct any purchase of
products and/or services to any person, firm, corporation, institution or other
entity in competition with the business of the Company.
 


 
Date:                                                      
________________________________
(Employee’s Signature)
________________________________
(Print Employee’s Name)